To vacate a judgment for costs in favor of plaintiff in an action for damages for obstructing a highway, where the judgment was less than $100. _
Denied November 15, 1889.
Held, that the provision in How. Stat., Sec. 6815, giving justices of the peace jurisdiction in such cases, confers at best *575only concurrent jurisdiction with tbe Circuit Court, and, where in such a suit, the only matter in issue by the proofs is whether or not the particular spot where the obstruction was placed was in the public highway, as constituted by user, and that question is determined in favor of the plaintiff, he is entitled to costs under How. Stat., Sec. 8964, although the judgment is less than $100.